DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are cancelled.
Claims 25-27, 29-30 and 38-40 are rejected.
Claims 28, 31-37 and 41-44 are objected to. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites the limitation: “wherein when vibration frequencies of the housing panel and the housing back panel are not less than 1000 Hz”,  which renders the claims indefinite because the limitation only define the invention in terms of what it is not, rather than pointing out what it is. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 

Claims 26-44 inherit the deficiency of claim 25 upon which they ultimately depend.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat No. 11310582. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of the instant application is a mere broader version of the corresponding claim 1 of the US Pat. 11310582 with obvious wording variations. For example claim 1 of the US Patent discloses all the limitations of claim 25 of the instant application as recited in the claims (see the chart below).

Instant Application No. 17657125
Pat No. 11310582
25. A loudspeaker apparatus, comprising: an ear hook including a first plug end and a second plug end; 
a core housing for accommodating an earphones core, the core housing being fixed to the first plug end, 
wherein the core housing including a housing panel facing human body and a housing back panel opposite to the housing panel, and the vibration of the earphone core drives the housing panel and the housing back panel to vibrate, and a circuit housing for accommodating a control circuit or a battery, the circuit housing being fixed to the second plug end, the control circuit or the battery driving the earphone core to vibrate to generate a sound
the vibration of the housing panel having a first amplitude, the vibration of the housing back panel having a second amplitude, 
wherein when vibration frequencies of the housing panel and the housing back panel are not less than 1000 Hz, a ratio of the first amplitude to the second amplitude is within a range of 0.5 to 1.5
1. A loudspeaker apparatus, comprising: an ear hook including a first plug end and a second plug end, 
a core housing for accommodating an earphone core, the core housing being fixed to the first plug end…,
 wherein the core housing including a housing panel facing human body and a housing back panel opposite to the housing panel, and the vibration of the earphone core drives the housing panel and the housing back panel to vibrate, and a circuit housing for accommodating a control circuit or a battery, the circuit housing being fixed to the second plug end, the control circuit or the battery driving the earphone core to vibrate to generate a sound
the vibration of the housing panel having a first phase, the vibration of the housing back panel having a second phase, wherein when the vibration frequencies of the housing panel and the housing back panel is within a range of 2000 Hz to 3000 Hz, an absolute value of a difference between the first phase and the second phase is less than 60 degrees…


From the comparison chart above, the applicant merely substitute the word ‘phase’ in the US PAT 11310582 with a similar empirical entity ‘amplitude’ in the instant application which would be obvious to do since it only involves substitution of non-structural parameters. Thus, claim 25 of the instant application is obvious over claim 1 of US PAT 11310582.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-27, 29-30 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 107484054, hereinafter Li54) in view of Ji et al (US PUB 2-180242060, hereinafter Ji60).
Regarding claim 25, Li54 discloses a loudspeaker apparatus (see at least the abstract, and figure 1) comprising: an ear hook (e.g. ear hook assembly 11) including a first plug end and a second plug end (e.g. first and second ends of a connector); a core housing (e.g. a first housing 112) for accommodating an earphones core (e.g. a speaker), the core housing being fixed to the first plug end, wherein the core housing including a housing panel (e.g. a panel portion of inner housing 115) facing human body and a housing back panel (e.g. back panel portion housing 112) opposite to the housing panel (see figure 2), and the vibration of the earphone core drives the housing panel and the housing back panel to vibrate (e.g. to create bone conduction through the wearer’s contact body), and a circuit housing (e.g. a second housing 111) for accommodating a control circuit or a battery (e.g. a battery pack 13 and control circuit pack 14), the circuit housing being fixed to the second plug end, the control circuit or the battery driving the earphone core to vibrate to generate a sound (e.g. the battery pack 13 power the control circuit pack 14, which in turn electronically controls the operations of the apparatus), (see [0028]-[0031], [0036], [0048]-[0049],  figures 1 and 2).
Li54 does not explicitly disclose: the vibration of the housing panel having a first amplitude, the vibration of the housing back panel having a second amplitude.
However, Ji60 teaches that it is well known in the art to induce vibrations on parts of a housing of loudspeaker at a first and a second vibration amplitudes as set forth in [0011], and [0081]-[0082], also figures 14a-14c. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of applying vibrations of different amplitudes to different portions of the loudspeaker housing as taught by Ji60 in the teachings of Li54 so as to obtain an expanded acoustic response, and thereby further enhancing the listening experience of the user.
More so, the combination of Li54 and Ji60 further fails to explicitly disclose wherein when vibration frequencies of the housing panel and the housing back panel are not less than 1000 Hz, a ratio of the first amplitude to the second amplitude is within 4 range of 0.5 to 1.5.
However, it would be obvious to any person skilled in the art to configure the range of the ratio of the first amplitude to the second amplitude as claimed, if such would yield an optimum result, since it has been held that: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see MPEP 2144.05 II A.).   

Regarding claim 26, Li54 as modified by Ji60 discloses the loudspeaker apparatus of claim 25, wherein the ear hook further includes: an elastic metal wire (e.g. an elastic metal wire 1131); a wire (e.g. a wire 1133), and a fixed sleeve (e.g. a fixed covering layer 1132), the fixed sleeve fixing the wire on the elastic metal wire (see Li54, [0031], [0033], and [0044], also figures 1-2).

Regarding claim 27, Li54 as modified by Ji60 discloses the loudspeaker apparatus of claim 26, wherein the first plug end and the second plug end are formed, by injection molding, at both ends of the elastic metal wire respectively, the first plug end and the second plug end are arranged with a first wiring channel and a second wiring channel respectively (e.g. a first and a second lead channels 1134), and the wire extends along the first wiring channel and the second wiring channel (see Li54, [0034] and [0044]-[0046], figures 1-2). 

Regarding claim 29, Li54 as modified by Ji60 discloses the loudspeaker apparatus of claim 26, wherein the elastic metal wire (1131) is made of a memory alloy (e.g. Titanium-nickel, Ni-Ti alloy),  (see Li54, [0032]).

Regarding claim 30, Li54 as modified by Ji60 discloses the loudspeaker apparatus of claim 25, wherein the core housing is arranged with a first socket connecting with an outer end surface of the core housing, a stopping block is arranged on an inner sidewall of the first socket, and the first socket is connected to the first plug end (see Li54, [0042], figure 5).

Regarding claim 38, Li54 as modified by Ji60 discloses the loudspeaker apparatus of claim 30, wherein the core housing includes a main housing and a partition component, the partition component is arranged on the side of the main housing close to the first socket to divide an inner space of the main housing into a first accommodating space (e.g. a first accommodating space 117) and a second accommodating space on the side close to the first socket (e.g. a second accommodating space adjacent first space 117), and the second accommodating space is smaller than the first accommodating space (see Li54, [0042] and [0048], figures 5 and 8).

Regarding claim 39, Li54 as modified by Ji60 discloses the loudspeaker apparatus of claim 38, wherein the first accommodating space is configured to accommodate the earphone core, a first wire connected to the earphone core is extended from the first accommodating space to the second accommodating space: when the core housing and the first plug end are fixed, a second wire connected to the control circuit is extended into the second accommodating space and be electrically connected to the first wire in the second accommodating space (see Li54, [0048] and [0051], figures 5 and 8).

Regarding claim 40, Li54 as modified by Ji60 discloses the loudspeaker apparatus of claim 25, wherein the loudspeaker apparatus further includes a fastener, the circuit housing is arranged with a second socket (e.g. within the housing 111) and the second plug end is at least partially inserted into the second socket and connected to the second socket by the fastener (see Li54, [0051] and [0053], figures 2 and 9).

Allowable Subject Matter
Claims 28, 31-37 and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.